 Case 2:19-cv-05449-JAK-JPR Document 53 Filed 11/14/19 Page 1 of 1 Page ID #:1977

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV19–5449-JAK (JPRx)                                                  Date   November 14, 2019
 Title          Soundgarden, et al. v. UMG Recordings, Inc.




 Present: The                 Jean P. Rosenbluth, United States Magistrate Judge
 Honorable
                    Bea Martinez                                                  CS 11/14/19
                    Deputy Clerk                                          Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                          Attorneys Present for Defendant:
                Mark H. Hatch-Miller                                           Scott A. Edelman
                                                                               Deborah L. Stein
                                                                               Nathaniel L. Bach



 Proceedings:              (IN COURT): Plaintiffs’ Motion to Compel Discovery from Defendant

         Case is called. Counsel make their appearances. Court addresses parties. Argument heard.

        For the reasons stated on the record at the hearing, the Court GRANTS Plaintiff’s motion to
compel as to interrogatory 2 and requests for production 2, 4, 32, and 34 and DENIES it without
prejudice as to RFP 1. No later than November 20, 2019, the parties must lodge a proposed stipulated
protective order. Defendant must produce its supplemental responses to interrogatory 2 and RFPs 2 and
4 no later than 10 days from when the Court files the protective order and 21 days from that date for
RFPs 32 and 34.




         cc: Judge Kronstadt




                                                                                                    :     50

                                                               Initials of Preparer                bm




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
